EXAMINER'S AMENDMENT

Response to Arguments
Applicant’s arguments, see page 7, first to fourth paragraphs, of the Remarks filed on 05/20/2022, with respect to independent claims 1 and 6, and their respective dependent claims, have been fully considered and are persuasive.  The rejection of claims 1 and 6, and their respective dependent claims, has been withdrawn. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt M. Berger, PhD,  on 06/06/2022.

The application has been amended as follows: 

AMENDMENTS THE SPECIFICATION

Please replace the original abstract with the following amended abstract:

The present technology relates to a projector and a projector control method that make it possible to improve the security of the projector. The projector includes a storage section and a communication control section. The storage section stores a connection destination list indicative of equipment connectable to the projector. In a case where the projector is to be connected to another equipment through a network, the communication control section controls connection to the other equipment according to the connection destination list. The present technology is applicable, for example, to a projector or the like that is to be connected to another equipment through a network. 


Allowable Subject Matter
Claims 1-7 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623